DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
 
Response to Amendment
2.	 Amendment received on 2/19/2021 has been entered. Claims 1, 16-17, 19 and 21 have been amended and new claim 23 has been added.

Response to Arguments

3.	Applicant contends, “Herz… has no mention of dividing the pixels in the still portion into pixel blocks that includes pixels arranged consecutively in the row direction and the column direction…has no mention of dividing the static display region into pixel blocks, or how the one or more pixels are arranged” examiner respectfully disagrees. As fully and clearly described in columns 1 and 2 and further clearly illustrated in fig. 1, Herz discloses dividing pixels in the static portion of the display into two blocks: black bar regions 124 and 126. In addition, Herz teaches pixels in the each blocks are arranged in 100 pixels by 75 pixels (see the current Office Action); Applicant contends, 


Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
6.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a pre-processing module in claims 1-15 and 21-22; a post- processing module in claims 1-15 and 21-22; graphics pipeline in claims 1-15 and 19-22.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
7.	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraph [0053] of the specification describes a pre-processing module, paragraph [0065] of the specification describes a post-processing module and paragraph [0050] describes graphic pipeline.


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herz (US 7,466,340).
As to claim 16, Herz teaches a method for compensating display data of an image, comprising: 
generating a set of original display data of the image (col. 2, display data processor 110 coupled to a display device 120… that may produce video or graphics images for display on a display device, see fig. 5 and the corresponding paragraphs); 
determining a still portion of the set of original display data (col. 3, lines 6-9: Static display region detection unit 112 may examine display data before it is delivered 
dividing pixels for displaying the still portion of the set of original display data into a plurality of pixel blocks (black bar regions 124 and 126, fig. 1; col. 2, lines 58-59: the term "black bar region" as used herein in meant to include regions that are relatively static), each pixel block having a plurality of pixels arranged consecutively in a row direction and a column direction (col. 4, lines 62-63: a static display region may have the dimensions of 100 pixels by 75 pixels); and
compensating the plurality of pixels in each of the pixel blocks in a plurality of frames using a plurality of compensation values, a number of the compensation values being less than or equal to a number of the pixels in the respective pixel block (Herz teaches a set of compensation data, “a pixel is selected from within the detected static display region. A current pixel value for the selected pixel is determined at block 530. At block 540, a difference between the current pixel value and a neutral value is determined (Examiner’s note: this is corresponding to compensation value). At block 550, the difference is used to calculate a subsequent pixel value for the selected pixel for a subsequent frame (Examiner’s Note: this is compensation of the selected pixel). A determination is made at block 560 as to whether the detected static display region is still static. If so, then processing returns to block 520 where another pixel is selected” col. 4, lines 42-51. Herz further discloses compensating a plurality of pixels in a single frame period, “for one frame time, a first subset of pixels from a detected static display region may receive burn-in compensation, then for a subsequent frame, a different subset of pixels from the 

As to claim 17, Herz teaches the method, further comprising: determining a number of the plurality of frames to be equal to a number of pixels in the respective pixel block (Herz:  col. 4, lines 39-53).

As to claim 18, Herz teaches the method, wherein further comprising: determining at least one pixel in the respective pixel block that is applied with the one or more compensation values in each frame, the at least one pixel including the one or more pixels corresponding to the one or more compensation values and not including pixels applied with corresponding compensation values in a previous frame (Herz:  col. 4, lines 62-67: a static display region may have the dimensions of 100 pixels by 75 pixels. Of the 7,500 pixels in the region, perhaps 100 may be operated on during a given frame time. Over the course of 75 frame times, all of the pixels in the region will have been operated). Atty. Dkt. No. 10006-01-0006-US

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 1-9, 13-14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herz (US 7,466,340) in view of Gu (US 2013/0027437).

	As to claim 1, Herz teaches a system for compensating display data of an image, comprising:
 a display having a plurality of pixels arranged in a row direction and a column direction (col. 4, lines 62-67: a static display region may have the dimensions of 100 pixels by 75 pixels); and
 a processor, comprising (display data processor, fig. 1): 
a graphics pipeline that generates a set of original display data (col. 2, display data processor 110 coupled to a display device 120… that may produce video or graphics images for display on a display device, see fig. 5 and the corresponding and a set of compensation data of the image (Herz teaches, “a pixel is selected from within the detected static display region. A current pixel value for the selected pixel is determined at block 530. At block 540, a difference between the current pixel value and a neutral value is determined. At block 550, the difference is used to calculate a subsequent pixel value for the selected pixel for a subsequent frame (Examiner’s Note: this is compensation of the selected pixel). A determination is made at block 560 as to whether the detected static display region is still static. If so, then processing returns to block 520 where another pixel is selected” col. 4, lines 42-51. Herz further discloses compensating a plurality of pixels in a single frame period, “for one frame time, a first subset of pixels from a detected static display region may receive burn-in compensation, then for a subsequent frame, a different subset of pixels from the detected static display region may receive compensation” col. 4, lines 56-60; col. 4, lines 62-67: a static display region may have the dimensions of 100 pixels by 75 pixels. Of the 7,500 pixels in the region, perhaps 100 may be operated on during a given frame time. Over the course of 75 frame times, all of the pixels in the region will have been operated. Examiner note: a set of compensation data includes all compensations done for pixels in both black bar regions 124 and 126), 
a pre-processing module that divides pixels for displaying a still portion of the set of original display data into a plurality of pixel blocks (black bar regions 124 and 126, fig. 1; col. 2, lines 58-59: the term "black bar region" as used herein in meant to include regions that are relatively static), each pixel block having a plurality of pixels arranged consecutively in the row direction and the column direction (col.  a static display region may have the dimensions of 100 pixels by 75 pixels), and

compensates the plurality of pixels in each of the pixel blocks in a plurality of frames using a sub-set of compensation data that comprises a plurality of compensation values, a number of the compensation values being less than or equal to a number of the pixels in the respective pixel block (Herz teaches compensation data, “a pixel is selected from within the detected static display region. A current pixel value for the selected pixel is determined at block 530. At block 540, a difference between the current pixel value and a neutral value is determined (Examiner’s note: this is corresponding to compensation values). At block 550, the difference is used to calculate a subsequent pixel value for the selected pixel for a subsequent frame (Examiner’s Note: this is compensation of the selected pixel). A determination is made at block 560 as to whether the detected static display region is still static. If so, then processing returns to block 520 where another pixel is selected” col. 4, lines 42-51. Herz further discloses compensating a plurality of pixels in a single frame period, “for one frame time, a first subset of pixels from a detected static display region may receive burn-in compensation, then for a subsequent frame, a different subset of pixels from the detected static display region may receive compensation” col. 4, lines 56-60; col. 4, lines 62-67: a static display region may have the dimensions of 100 pixels by 75 pixels. Of the 7,500 pixels in the region, perhaps 100 may be operated on during a given frame time. Over the course of 75 frame times, all of the pixels in the 

a data transmitter that transmits, in each one of the plurality of frames, a stream of display data comprising one of the plurality of sub-sets of the compensation data (fig. 1 illustrates data transmission to the display device from the display data processor,  the data including the compensated data as discloses in col. 4); 
Herz does not teach the control logic as claimed.
However, Gu teaches control logic (control logic 104, fig. 1) operatively coupled to the display (display 102, fig. 1) and the processor (processor 110), comprising:
a data receiver that receives the stream of display data from the data transmitter ([0038] the control logic 104 then receives the display data 106... from the processor 110), and
a post-processing module that provides control signals from the stream of display data for driving the display ([0037] the control logic 104 may be ... configured to receive display data 106 and render the received display data 106 into control signals 108 for driving the array of subpixels of the display 102, [0076] the rendering module 1610 is configured to provide the control signals 108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include in Herz, a control logic operatively coupled to the display and the processor, as suggested by Gu to improve upon the display device. One of ordinary skill in the art would have recognized that applying the 

As to claim 2, Herz in view of Gu teaches the system, wherein:
a number of the plurality of frames is less than or equal to the number of pixels in the respective pixel block (Herz:  col. 4, lines 62-67: a static display region may have the dimensions of 100 pixels by 75 pixels. Of the 7,500 pixels in the region, perhaps 100 may be operated on during a given frame time. Over the course of 75 frame times, all of the pixels in the region will have been operated).

As to claim 3, Herz in view of Gu teaches the system, wherein the pre-processing module further determines at least one pixel in the pixel block that is applied with the one or more compensation values in each frame, the at least one pixel including the one or more pixels corresponding to the one or more compensation values and not including pixels applied with corresponding compensation values in a previous frame (Herz:  col. 4, lines 62-67: a static display region may have the dimensions of 100 pixels by 75 pixels. Of the 7,500 pixels in the region, perhaps 100 may be operated on during a given frame time. Over the course of 75 frame times, all of the pixels in the region will have been operated).

As to claim 4, Herz in view of Gu teaches the system, wherein the pixel block comprises an array of pixels (Herz:  col. 4, lines 62-67: a static display region may have the dimensions of 100 pixels by 75 pixels).

As to claim 5, Herz in view of Gu teaches the system, wherein: the number of the plurality of frames is equal to the number of the pixels in the respective pixel block (Herz discloses a single pixel is compensated in each frame, “a pixel is selected from within the detected static display region. A current pixel value for the selected pixel is determined at block 530. At block 540, a difference between the current pixel value and a neutral value is determined (Examiner’s note: this is corresponding to compensation values). At block 550, the difference is used to calculate a subsequent pixel value for the selected pixel for a subsequent frame (Examiner’s Note: this is compensation of the selected pixel). A determination is made at block 560 as to whether the detected static display region is still static. If so, then processing returns to block 520 where another pixel is selected” col. 4, lines 42-51); and each one of the plurality of sub-sets of compensation data comprises a compensation value for compensating a different one of the pixels in the pixel block (Herz discloses a single pixel is compensated in each frame, “a pixel is selected from within the detected static display region. A current pixel value for the selected pixel is determined at block 530. At block 540, a difference between the current pixel value and a neutral value is determined (Examiner’s note: this is corresponding to compensation values). At block 550, the difference is used to calculate a subsequent pixel value for the selected pixel for a subsequent frame (Examiner’s Note: this is compensation of the selected pixel). A determination is made at block 560 as to whether the detected static display region is still static. If so, then processing returns to block 520 where another pixel is selected” col. 4, lines 42-51).

As to claim 6, Herz in view of Gu teaches the system, wherein in each frame, only one pixel in the pixel block is applied with the compensation value (Herz discloses a single pixel is compensated in each frame, “a pixel is selected from within the detected static display region. A current pixel value for the selected pixel is determined at block 530. At block 540, a difference between the current pixel value and a neutral value is determined (Examiner’s note: this is corresponding to compensation values). At block 550, the difference is used to calculate a subsequent pixel value for the selected pixel for a subsequent frame (Examiner’s Note: this is compensation of the selected pixel). A determination is made at block 560 as to whether the detected static display region is still static. If so, then processing returns to block 520 where another pixel is selected” col. 4, lines 42-51).  

As to claim 7, Herz in view of Gu teaches the system, wherein in each frame, two or more pixels connected with one another in the respective pixel block are applied with the compensation value (Herz:  col. 4, lines 62-67: a static display region may have the dimensions of 100 pixels by 75 pixels. Of the 7,500 pixels in the region, perhaps 100 may be operated on during a given frame time. Over the course of 75 frame times, all of the pixels in the region will have been operated).  

As to claim 8, Herz in view of Gu teaches the system, wherein the two or more pixels form a portion of a row of the array, a portion of a column of the array, or a combination thereof (Herz:  col. 4, lines 62-67: a static display region may have the 

As to claim 9, Herz in view of Gu teaches the system, wherein in at least one of the plurality of frames, one pixel in the pixel block is applied with the compensation value (Herz discloses a single pixel is compensated in each frame, “a pixel is selected from within the detected static display region. A current pixel value for the selected pixel is determined at block 530. At block 540, a difference between the current pixel value and a neutral value is determined (Examiner’s note: this is corresponding to compensation values). At block 550, the difference is used to calculate a subsequent pixel value for the selected pixel for a subsequent frame (Examiner’s Note: this is compensation of the selected pixel). A determination is made at block 560 as to whether the detected static display region is still static. If so, then processing returns to block 520 where another pixel is selected” col. 4, lines 42-51); and in at least another one of the plurality of frames, another pixel in the pixel block is applied with another compensation value (Herz discloses a single pixel is compensated in each frame, “a pixel is selected from within the detected static display region. A current pixel value for the selected pixel is determined at block 530. At block 540, a difference between the current pixel value and a neutral value is determined (Examiner’s note: this is corresponding to compensation values). At block 550, the difference is used to 

As to claim 13, Herz in view of Gu teaches the system, wherein the pre-processing module further determines the one of the plurality of sub-sets of compensation data for a frame based on another one of the plurality of sub-sets of compensation data for another frame immediately prior to the frame (Herz : col. 4, lines 42-51: a pixel is selected from within the detected static display region. A current pixel value for the selected pixel is determined at block 530. At block 540, a difference between the current pixel value and a neutral value is determined. At block 550, the difference is used to calculate a subsequent pixel value for the selected pixel for a subsequent frame (Examiner’s Note: this is compensation of the selected pixel). A determination is made at block 560 as to whether the detected static display region is still static. If so, then processing returns to block 520 where another pixel is selected, col. 4: for one frame time, a first subset of pixels from a detected static display region may receive burn-in compensation, then for a subsequent frame, a different subset of pixels from the detected static display region may receive compensation. The first and subsequent subsets of pixels may or may not have at least some pixels in common).

As to claim 14, Herz in view of Gu teaches the system, wherein the pre-processing module is further determine the sub-sets of compensation data based on comparing the set of original display data with reference data in a grayscale iook-up table (Herz: col. 3, line 80 - col. 4, line 7, fig. 3).
As to claim 23, Herz in view of Gu teaches the system, wherein: in the row direction, a number of pixels in the pixel block is less than a total number of pixels in the display (Herz: fig. 1. Note that the total number of pixels in the display includes all pixels in the black bar region 124, in the black bar region 12 and the dynamic display region 122); and in the column direction, a number of pixels in the pixel block is less than a total number of pixels in the display (Herz: fig. 1. Note that the total number of pixels in the display includes all pixels in the black bar region 124, in the black bar region 12 and the dynamic display region 122).

12.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herz (US 7,466,340) in view of Gu (US 2013/0027437) and further in view of Kim et al (US 2020/0168183).
As to claim 10, Herz in view of Gu teaches the system, wherein the pre-processing module further determines a moving portion of the set of original display data (Herz: dynamic display area 122, fig. 1);
Herz in view of Gu does not teach one of the pre-processing module and the post-processing module to generate another set of compensation data for the moving portion of the set of original display data as claimed.
However, Kim teaches one of the pre-processing module and the post-processing module to generate another set of compensation data for the moving portion of the set of original display data ([0034] the motion processor 140 may be a processor…that removes noise such as, for example, afterimage or motion blur, occurring in a moving image on a liquid crystal display (LCD)…the motion processor 140 may compensate for the motion blur).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include in Herz in view of Gu, generating another set of compensation data for the moving portion of the set of original display data, as suggested by Kim in order to remove noise, afterimage or blur ([0034]).

13.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herz (US 7,466,340) in view of Gu (US 2013/0027437) and further in view of Tamura et al (US 2011/0216043).
As to claim 15, Herz in view of Gu teaches the system, wherein the still portion of the set of original display data is displayed by the plurality of pixels of the display and the set of compensation data is for compensating the plurality of pixels in the plurality of frames (see the rejection with respect to claim 1),
Herz in view of Gu teaches does not teach wherein the still portion of the set of original display data is displayed by all of the plurality of pixels of the display and the set of compensation data is for compensating all of the plurality of pixels as claimed.
However, Tamura teaches a still image is displayed on the entire screen and when the still image is displayed, the frequency of rewriting of display can be kept to the minimum ([0052]).
.


14.	Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herz (US 7,466,340) in view of Kim et al (US 2020/0168183).
	As to claim 19, Herz teaches a system for compensating display data of an image, comprising: 
a display having a plurality of pixels arranged in a row direction and a column direction (col. 4, lines 62-67: a static display region may have the dimensions of 100 pixels by 75 pixels);
 a processor, comprising (display data processor, fig. 1):
a graphics pipeline configured to generate a set of original display data of the image (col. 2, display data processor 110 coupled to a display device 120… that may produce video or graphics images for display on a display device, see fig. 5 and the corresponding paragraphs), 
a pre-processing module that:
determines a still portion (black bar regions 124 and 126, fig. 1) and a moving portion of the set of original display data (dynamic display area 122, fig. 1), a first plurality of pixels that display the still portion of the set of original display data (col. 2, lines 58-59: the term "black bar region" as used herein in meant to include and a second plurality of pixels that display the moving portion of the set of original display data (dynamic display area 122, fig. 1),
divides the first plurality of pixels into a plurality of pixel blocks (black bar regions 124 and 126, fig. 1; col. 2, lines 58-59: the term "black bar region" as used herein in meant to include regions that are relatively static, col. 4, lines 62-67: a static display region may have the dimensions of 100 pixels by 75 pixels), each pixel block having at least two pixels arranged consecutively in at least one of the row direction or the column direction (col. 4, lines 62-63: a static display region may have the dimensions of 100 pixels by 75 pixels),
determines a plurality of frames for compensating each of the pixel blocks (col. 4, lines 62-67: a static display region may have the dimensions of 100 pixels by 75 pixels. Of the 7,500 pixels in the region, perhaps 100 may be operated on during a given frame time. Over the course of 75 frame times, all of the pixels in the region will have been operated),
generates a first set of compensation data (Examiner note: a first set of compensation data includes all compensations done for pixels in both black bar regions 124 and 126) that comprises a plurality of sub-sets of compensation data (Examiner’s note: a sub-set of compensation data equals compensation data for black bar region 124 or black bar region 126. for example two sub-set of compensation data   each having compensation values to be applied on at least one pixel in a respective pixel block in a single frame of the plurality of frames, a number of the compensation values being less than or equal to a number of pixels in the respective pixel block (black bar regions 124 and 126, fig. 1; col. 4, lines 62-67: a static display region may have the dimensions of 100 pixels by 75 pixels. Of the 7,500 pixels in the region, perhaps 100 may be operated on during a given frame time. Over the course of 75 frame times, all of the pixels in the region will have been operated)
Herz does not teach generating a second set of compensation data having compensation values for all pixels in the second plurality of pixels in the single frame of the plurality of frames.
However, Kim teaches generating a second set of compensation data having compensation values for all pixels in the second plurality of pixels in the single frame of the plurality of frames ([0034] the motion processor 140 may be a processor…that removes noise such as, for example, afterimage or motion blur, occurring in a moving image on a liquid crystal display (LCD)…the motion processor 140 may compensate for the motion blur).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include in Herz, generating a second set of compensation data having compensation values for all pixels in the second plurality of pixels in the single frame of the plurality of frames, as suggested by Kim in order to remove noise, afterimage or blur ([0034]).

As to claim 20, Herz in view of Kim teaches the system, wherein the number of compensation values for the respective pixel block is equal to a number of pixels in the respective pixel block, and is equal to a number of the plurality of frames (Herz discloses a single pixel is compensated in each frame, “a pixel is selected from within the detected static display region. A current pixel value for the selected pixel is determined at block 530. At block 540, a difference between the current pixel value and a neutral value is determined (Examiner’s note: this is corresponding to compensation values). At block 550, the difference is used to calculate a subsequent pixel value for the selected pixel for a subsequent frame (Examiner’s Note: this is compensation of the selected pixel). A determination is made at block 560 as to whether the detected static display region is still static. If so, then processing returns to block 520 where another pixel is selected” col. 4, lines 42-51).


As to claim 21, Herz teaches a system for compensating display data of an image, comprising:
a display having a plurality of pixels arranged in a row direction and a column direction (col. 4, lines 62-67: a static display region may have the dimensions of 100 pixels by 75 pixels);
 a processor, comprising (display data processor, fig. 1):
a graphics pipeline configured to generate a set of original display data of the image (col. 2, display data processor 110 coupled to a display device 120… that 
a pre-processing module that:
determines a still portion (black bar regions 124 and 126, fig. 1) and a moving portion of the set of original display data (dynamic display area 122, fig. 1), a first plurality of pixels that display the still portion of the set of original display data (col. 2, lines 58-59: the term "black bar region" as used herein in meant to include regions that are relatively static, col. 4, lines 62-67: a static display region may have the dimensions of 100 pixels by 75 pixels, col. 3, lines 6-9: Static display region detection unit 112 may examine display data before it is delivered to display device 120 to determine whether any static display regions are present in the display data stream), and a second plurality of pixels that display the moving portion of the set of original display data (dynamic display area 122, fig. 1),
divides the first plurality of pixels into a plurality of pixel blocks (black bar regions 124 and 126, fig. 1; col. 2, lines 58-59: the term "black bar region" as used herein in meant to include regions that are relatively static, col. 4, lines 62-67: a static display region may have the dimensions of 100 pixels by 75 pixels), each pixel block having at least two pixels arranged consecutively in at least one of the row direction or the column direction (col. 4, lines 62-63: a static display region may have the dimensions of 100 pixels by 75 pixels),
determines a plurality of frames for compensating each of the pixel blocks (col. 4, lines 62-67: a static display region may have the dimensions of 100 pixels by 75 pixels. Of the 7,500 pixels in the region, perhaps 100 may be operated on during a 
generates a first set of compensation data (Examiner note: a first set of compensation data includes all compensations done for pixels in both black bar regions 124 and 126) that comprises a plurality of sub-sets of compensation data (Examiner’s note: a sub-set of compensation data equals compensation data for black bar region 124 or black bar region 126. for example two sub-set of compensation data for black bar regions 124 and 126) each having compensation values to be applied on at least one pixel in the respective pixel block in a single frame of the plurality of frames, a number of the compensation values being less than or equal to a number of pixels in the respective pixel block (black bar regions 124 and 126, fig. 1; col. 4, lines 62-67: a static display region may have the dimensions of 100 pixels by 75 pixels. Of the 7,500 pixels in the region, perhaps 100 may be operated on during a given frame time. Over the course of 75 frame times, all of the pixels in the region will have been operated), and

Herz does not teach control logic operatively coupled to the processor and the display comprising: a post-processing module generates a second set of compensation data having compensation values for all pixels in the second plurality of pixels in the single frame of the plurality of frames.

However, Kim teaches control logic (motion processor 140, fig. 1) operatively coupled to the processor (image processor 130) and the display (display driver 150, comprising: a post-processing module generates a second set of compensation data having compensation values for all pixels in the second plurality of pixels in the single frame of the plurality of frames ([0034] the motion processor 140 may be a processor…that removes noise such as, for example, afterimage or motion blur, occurring in a moving image on a liquid crystal display (LCD)…the motion processor 140 may compensate for the motion blur).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include in Herz, generating a second set of compensation data having compensation values for all pixels in the second plurality of pixels in the single frame of the plurality of frames, as suggested by Kim in order to remove noise, afterimage or blur ([0034]).

As to claim 22, Herz in view of Kim teaches the system, wherein the number of compensation values for the respective pixel block is equal to a number of pixels in the respective pixel block, and is equal to a number of the plurality of frames (Herz discloses a single pixel is compensated in each frame, “a pixel is selected from within the detected static display region. A current pixel value for the selected pixel is determined at block 530. At block 540, a difference between the current pixel value and a neutral value is determined (Examiner’s note: this is corresponding to compensation values). At block 550, the difference is used to calculate a subsequent pixel value for the selected pixel for a subsequent frame (Examiner’s Note: this is compensation of the selected pixel). A determination is made at block 560 as to whether the detected static .

Allowable Subject Matter
15.	Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579.  The examiner can normally be reached on M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AMEN W BOGALE/Examiner, Art Unit 2628           

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628